DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 27 is objected to because of the following informalities:  Claim 27 depends from claim 16 which has been canceled, and it is not clear which claim it is meant to depend from.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 includes the limitation "wherein the portion houses a forward portion of a bleed air valve" (emphasis added). from which claim 7 depends, defines nozzle inlet and outlet portions, claim 7 defines a portion of the front end of the main body. It is unclear which "portion" is being referred to by the limitation.
The limitation in claim 21 of "A bleed valve axis that extends in a plane that is perpendicular to the inlet axis" is geometrically indefinite. An axis is a one-dimensional geometric construct and a plane is a two-dimensional geometric construct. It is unclear whether an axis "extending in a plane" is intended to be parallel to the plane, perpendicular to the plane, or defined in some other fashion.
	Claims 7 and 21 will be interpreted as best understood by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PGPub 2020/0138254), hereinafter Lee.
Regarding claim 1, Lee teaches a hand vacuum cleaner (10) comprising: 
(a) an air flow passage extending from a dirty air inlet at a front end of the hand vacuum cleaner to a clean air outlet (air flows from inlet 103 to outlet 270, see Lee fig. 5 and paragraphs [0059-0061]); 
(b) a nozzle portion provided at the front end of the hand vacuum cleaner (100), the nozzle portion comprising an inlet axis (not shown, but geometrically present in the form of an invisible line passing through the center of suction hole 103 is equivalent), the dirty air inlet (suction hole 103, see Lee fig. 5) and a nozzle portion air outlet (first hole 104, see Lee fig. 3b and paragraph [0059]); 
(c) a main body (200) positioned rearward of the nozzle portion and housing a suction motor (250, see Lee fig. 5), the suction motor provided in the air flow passage (see Lee fig. 5 and paragraphs [0059-0061]), the main body comprising a main body air inlet at a front end of the main body (second hole 105, see Lee fig. 3a and paragraph [0060]); 
(d) first and second laterally spaced apart opposed arm members extending between the nozzle portion and the main body (see annotated fig. 1) wherein a volume is positioned between the nozzle portion, the main body and the opposed arm members (mounting space 107, see Lee fig. 3b); and, 
(e) an air treatment member assembly (130, see Lee fig. 5) comprising a chamber having an open volume (open volume inside 130, see Lee fig. 4), the chamber having a front end comprising an air treatment member air inlet (suction hole 147 on front end, see Lee fig. 5), a rear end comprising an air treatment member air outlet (discharge hole 157, see Lee fig. 5) and an air treatment member (cyclone 141, see Lee fig. 4 and paragraph [0064]), the air treatment member assembly is removably positionable in the volume (see Lee fig. 5 and figs. 3a-3b) 
wherein, when the air treatment member assembly is mounted to the hand vacuum cleaner in an operating position, the air treatment member assembly is positioned in the volume and the air treatment member is positioned in the air flow passage (see Lee fig. 5 and paragraphs [0059-0061]), 
wherein when the air treatment member assembly is in the operating position, the air treatment member air inlet is in air flow communication with the nozzle portion air outlet (see Lee fig. 5), the air treatment member air outlet is in air flow communication with the main body air inlet (see Lee fig. 5), each of the air treatment member air inlet and the nozzle portion air outlet extend downwardly and forwardly at an angle to the inlet axis, and each of the air treatment member air outlet and the main body air inlet extend downwardly and rearwardly at an angle to the inlet axis (Lee fig. 5 shows the interface between 104 and 147 extending downwardly and towards the nozzle portion and the interface between 105 and 157 extending downwardly and away from the nozzle portion), 
whereby the air treatment member is removable downwardly (see Lee figs. 3a-3b), and
wherein, when the air treatment member assembly is in the operating position, the chamber is visible from above and below (chamber is clearly visible from below, see Lee fig. 3; chamber appears to be visible from above, due to the sides protruding. Regardless, the chamber is capable of being seen from top and bottom if device is pivoted relative to the inlet axis while in use).

Regarding claim 2, Lee teaches the hand vacuum cleaner of claim 1 wherein the air treatment member air outlet has an outlet port (157) that is located in a plane and, when the air treatment member assembly is in the operating position, an included angle from the inlet axis downwardly and rearwardly to the plane and the main body air inlet extends at a mating angle (see Lee fig. 5).
Lee does not explicitly teach that the angle is between 60° and 80°. However, it does teach that the connection is at an angle, and the claimed range is not critical to the invention (the instant specification describes selecting a range of angles as a matter of balancing wear reduction with ease of sealing, but does not specify why the range of 60°–80° is particularly special, see paragraph [00187] of the specification of the instant application). 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.)
Consequently, it would have been obvious to a person having ordinary skill in the art to use an angle in the range of 60°–80°, as doing so represents optimization discoverable through routine optimization.

Regarding claim 3, Lee teaches the hand vacuum cleaner of claim 1 wherein the air treatment member air inlet has an inlet port (147) that is located in a plane and, when the air treatment member assembly is in the operating position, an included angle downwardly and forwardly from the inlet axis to the plane and the nozzle portion air outlet extends at a mating angle (see Lee fig. 5).
Lee does not explicitly teach that the angle is between 60° and 80°. However, it does teach that the connection is at an angle, and the claimed range is not critical to the invention (the instant specification describes selecting a range of angles as a matter of balancing wear reduction with ease of sealing, but does not specify why the range of 60°–80° is particularly special, see paragraph [00187] of the specification of the instant application). 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.)
Consequently, it would have been obvious to a person having ordinary skill in the art to use an angle in the range of 60°–80°, as doing so represents optimization discoverable through routine optimization.

Claims 4, 5, 9, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Hirota (CN 110051268).
Regarding claim 4, Lee teaches the hand vacuum cleaner of claim 1 but does not teach that the air treatment member assembly is rotatably insertable into the hand vacuum cleaner.
However, Hirota teaches However, Hirota teaches the concept of a hand vacuum cleaner having a removable air treatment member assembly that is rotatably insertable into the hand vacuum cleaner (see Hirota figs. 10 and 3). 
It would have been obvious to a person having ordinary skill in the art to combine the teachings of Hirota with the cleaner of Lee, as doing so represents the combination of prior art elements according to known methods to yield predictable results.

Regarding claim 5, Lee in view of Hirota teaches the hand vacuum cleaner of claim 4 wherein the volume has a forward portion and a rearward portion (see Lee figs. 3a-3b), the air treatment member assembly has a front end that is positionable in the forward portion of the volume and a rear end of the air treatment member assembly is rotatable towards the operating position when the forward portion of the air treatment member assembly is positioned in the forward end of the volume (front and rear ends of dust collection unit 130 are capable of being positioned and rotated respectively, see fig. 3a, especially when combined with the teachings of rotation from Hirota introduced in the rejection of claim 4). 

Regarding claim 9, Lee teaches the hand vacuum cleaner of claim 1 wherein the rear end of the air treatment member assembly has a pre-motor filter media (filter 151, see Lee fig. 5 and paragraph [0069]). 
Lee does not formally teach that the filter is accessible when the air treatment member assembly is removed.
However, Hirota teaches the concept of a hand vacuum cleaner having a removable air treatment member assembly (see Hirota fig. 10) containing a pre-motor filter media (12c1, see Hirota fig. 6) that is accessible when the air treatment member is removed (see Hirota figs. 3-5). It would have been obvious to a person having ordinary skill in the art to combine the teachings of Hirota with the cleaner of Lee, as doing so represents the combination of prior art elements according to known methods to yield predictable results.

Regarding claim 22, Lee teaches the hand vacuum cleaner of claim 1, but does not explicitly teach that it further comprises a lock securing the air treatment member assembly in the operating position and the rear end of the air treatment member assembly has a lock release actuator.
However, Hirota teaches a cleaner having a lock securing the air treatment member assembly in the operating position and the rear end of the air treatment member assembly has a lock release actuator (locking mechanism 11g is set in rear portion of dust collecting unit 12, see Hirota fig. 2). It would have been obvious to a person having ordinary skill in the art to combine the teachings of Hirota with the cleaner of Lee, as doing so represents the combination of prior art elements according to known methods to yield predictable results.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Han et al. (US 10478034 "Han").
Regarding claim 23, Lee teaches the hand vacuum cleaner of claim 1, but does not teach that it further comprises a lock securing the air treatment member assembly in the operating position, wherein the rear end of the air treatment member assembly has first and second opposed lateral sides and each lateral side has a lock release actuator.
However, Han teaches a vacuum cleaner having an air treatment assembly (see Han fig. 3) wherein the cleaner comprises a lock securing the air treatment member assembly in the operating position (combination of catch button 106 and catch protrusion 48, see Han col. 6 lines 40-50 and fig. 2), wherein the rear end of the air treatment member assembly has first and second opposed lateral sides and each lateral side has a lock release actuator (catches 106 are present on both lateral sides, see Han fig. 5a).
It would have been obvious to a person having ordinary skill in the art to combine the teachings of Han with the cleaner of Lee, as doing so represents the combination of prior art elements according to known methods to yield predictable results.


Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Conrad (US 8875340).
Regarding claim 7, Lee teaches the hand vacuum cleaner of claim 1 wherein the rear end of the air treatment member assembly has a recess which receives a portion of the front end of the main body when the air treatment member assembly is in the operating position (see annotated fig. 2 of the previous action). Lee does not teach that the portion houses a forward portion of a bleed air valve.
However, Conrad teaches the concept of a vacuum cleaner (100), having a air treatment member assembly (110) and a bleed valve (101) provided in a portion of the housing (122) located in the flow path between the air treatment member and the motor (see Conrad fig. 2 and col. 6 lines 4-29).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to integrate the bleed valve of Conrad into the cleaner of Lee, as doing so would prevent damage to the suction motor when the airflow passage becomes obstructed (see Conrad col. 6 lines 4-17).

Regarding claim 21, Lee in view of Conrad teaches the hand vacuum cleaner of claim 7 wherein the bleed valve has a bleed valve axis that extends in a plane that is perpendicular to the inlet axis (The bleed valve axis, as claimed, is a purely geometric construct and can consequently be defined anywhere in the volume of the bleed valve, including such that it extends in a plane perpendicular to the inlet axis).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Conrad.
Regarding claim 11, Lee teaches a hand vacuum cleaner (10) comprising: 
(a) an air flow passage extending from a dirty air inlet at a front end of the hand vacuum cleaner to a clean air outlet (air flows from inlet 103 to outlet 270, see Lee fig. 5 and paragraphs [0059-0061]); 
(b) a nozzle portion provided at the front end of the hand vacuum cleaner (100), the nozzle portion comprising an inlet axis (not shown, but geometrically present in the form of an invisible line passing through the center of suction hole 103 is equivalent), the dirty air inlet (suction hole 103, see Lee fig. 5) and a nozzle portion air outlet (first hole 104, see Lee fig. 3b and paragraph [0059]); 
(c) a main body (200) positioned rearward of the nozzle portion and housing a suction motor (250, see Lee fig. 5), the suction motor provided in the air flow passage (see Lee fig. 5 and paragraphs [0059-0061]), the main body comprising a main body air inlet at a front end of the main body (second hole 105, see Lee fig. 3a and paragraph [0060]); 
(d) first and second laterally spaced apart opposed arm members extending between the nozzle portion and the main body (see annotated fig. 1) wherein a volume is positioned between the nozzle portion, the main body and the opposed arm members (mounting space 107, see Lee fig. 3b); and, 
(e) an air treatment member assembly (130, see Lee fig. 5) comprising a front end comprising an air treatment member air inlet (suction hole 147 on front end, see Lee fig. 5), a rear end comprising an air treatment member air outlet (discharge hole 157, see Lee fig. 5) and an air treatment member (cyclone 141, see Lee fig. 4 and paragraph [0064]), the air treatment member assembly is removably positionable in the volume (see Lee fig. 5 and figs. 3a-3b) 
wherein, when the air treatment member assembly is mounted to the hand vacuum cleaner in an operating position, the air treatment member assembly is positioned in the volume and the air treatment member is positioned in the air flow passage (see Lee fig. 5 and paragraphs [0059-0061]),
wherein when the air treatment member assembly is in the operating position, the air treatment member air inlet is in air flow communication with the nozzle portion air outlet, the air treatment member air outlet is in air flow communication with the main body air inlet, the air treatment member air inlet extends downwardly and forwardly at an angle to the inlet axis, the air treatment member air outlet extends downwardly and rearwardly at an angle to the inlet axis (Lee fig. 5 shows the interface between 104 and 147 extending downwardly and towards the nozzle portion and the interface between 105 and 157 extending downwardly and away from the nozzle portion), 
whereby the air treatment member is removable downwardly (see Lee figs. 3a-3b).
Lee does not teach that the cleaner comprises a bleed valve positioned below the main body air inlet or that when the air treatment member assembly is in the operating position, a forward portion of the bleed valve is positioned in the rear end of the air treatment member assembly.
However, Conrad teaches the concept of a vacuum cleaner (100), having a air treatment member assembly (110) and a bleed valve (101) provided in a portion of the housing (122) located in the flow path between the air treatment member and the motor (see Conrad fig. 2 and col. 6 lines 4-29).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to integrate the bleed valve of Conrad into the cleaner of Lee such that the bleed valve was positioned below the main body air inlet and when the air treatment member assembly was in the operating position, a forward portion of the bleed valve would be positioned in the rear end of the air treatment member assembly, as doing so would prevent damage to the suction motor when the airflow passage becomes obstructed (see Conrad col. 6 lines 4-17).

Regarding claim 12, Lee in view of Conrad teaches the hand vacuum cleaner of claim 11 wherein the air treatment member air outlet has an outlet port (157) that is located in a plane and, when the air treatment member assembly is in the operating position, an included angle from the inlet axis downwardly and rearwardly to the plane and the main body air inlet extends at a mating angle (see Lee fig. 5).
Lee does not explicitly teach that the angle is between 60° and 80°. However, it does teach that the connection is at an angle, and the claimed range is not critical to the invention (the instant specification describes selecting a range of angles as a matter of balancing wear reduction with ease of sealing, but does not specify why the range of 60°–80° is particularly special, see paragraph [00187] of the specification of the instant application). 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.)
Consequently, it would have been obvious to a person having ordinary skill in the art to use an angle in the range of 60°–80°, as doing so represents optimization discoverable through routine optimization.

Regarding claim 13, Lee in view of Conrad teaches the hand vacuum cleaner of claim 11 wherein the air treatment member air inlet has an inlet port (147) that is located in a plane and, when the air treatment member assembly is in the operating position, an included angle from the inlet axis downwardly and rearwardly to the plane and the main body air inlet extends at a mating angle (see Lee fig. 5).
Lee does not explicitly teach that the angle is between 60° and 80°. However, it does teach that the connection is at an angle, and the claimed range is not critical to the invention (the instant specification describes selecting a range of angles as a matter of balancing wear reduction with ease of sealing, but does not specify why the range of 60°–80° is particularly special, see paragraph [00187] of the specification of the instant application). 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.)
Consequently, it would have been obvious to a person having ordinary skill in the art to use an angle in the range of 60°–80°, as doing so represents optimization discoverable through routine optimization.

Claims 14-15, 19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Conrad as applied to claim 11 above, and further in view of Hirota.
Regarding claim 14, Lee in view of Conrad teaches the hand vacuum cleaner of claim 11 but does not teach that the air treatment member assembly is rotatably insertable into the hand vacuum cleaner.
However, Hirota teaches However, Hirota teaches the concept of a hand vacuum cleaner having a removable air treatment member assembly that is rotatably insertable into the hand vacuum cleaner (see Hirota figs. 10 and 3). 
It would have been obvious to a person having ordinary skill in the art to combine the teachings of Hirota with the cleaner of Lee and Conrad, as doing so represents the combination of prior art elements according to known methods to yield predictable results.

Regarding claim 15, Lee in view of Conrad and Hirota teaches the hand vacuum cleaner of claim 14 wherein the volume has a forward portion and a rearward portion (see Lee figs. 3a-3b), the air treatment member assembly has a front end that is positionable in the forward portion of the volume and a rear end of the air treatment member assembly is rotatable towards the operating position when the forward portion of the air treatment member assembly is positioned in the forward end of the volume (front and rear ends of dust collection unit 130 are capable of being positioned and rotated respectively, see fig. 3a, especially when combined with the teachings of rotation from Hirota introduced in the rejection of claim 4). 

Regarding claim 19, Lee in view of Conrad teaches the hand vacuum cleaner of claim 11 wherein the rear end of the air treatment member assembly has a pre-motor filter media (filter 151, see Lee fig. 5 and paragraph [0069]). 
Lee does not formally teach that the filter is accessible when the air treatment member assembly is removed.
However, Hirota teaches the concept of a hand vacuum cleaner having a removable air treatment member assembly (see Hirota fig. 10) containing a pre-motor filter media (12c1, see Hirota fig. 6) that is accessible when the air treatment member is removed (see Hirota figs. 3-5). It would have been obvious to a person having ordinary skill in the art to combine the teachings of Hirota with the cleaner of Lee and Conrad, as doing so represents the combination of prior art elements according to known methods to yield predictable results.

Regarding claim 24, Lee in view of Conrad teaches the hand vacuum cleaner of claim 11, but does not teach that it further comprises a lock securing the air treatment member assembly in the operating position and the rear end of the air treatment member assembly has a lock release actuator.
However, Hirota teaches a cleaner having a lock securing the air treatment member assembly in the operating position and the rear end of the air treatment member assembly has a lock release actuator (locking mechanism 11g is set in rear portion of dust collecting unit 12, see Hirota fig. 2). It would have been obvious to a person having ordinary skill in the art to combine the teachings of Hirota with the cleaner of Lee and Conrad, as doing so represents the combination of prior art elements according to known methods to yield predictable results.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Conrad as applied to claim 11 above, and further in view of Han.
Regarding claim 25, Lee in view of Conrad teaches the hand vacuum cleaner of claim 11, but does not teach that it further comprises a lock securing the air treatment member assembly in the operating position, wherein the rear end of the air treatment member assembly has first and second opposed lateral sides and each lateral side has a lock release actuator.
However, Han teaches a vacuum cleaner having an air treatment assembly (see Han fig. 3) wherein the cleaner comprises a lock securing the air treatment member assembly in the operating position (combination of catch button 106 and catch protrusion 48, see Han col. 6 lines 40-50 and fig. 2), wherein the rear end of the air treatment member assembly has first and second opposed lateral sides and each lateral side has a lock release actuator (catches 106 are present on both lateral sides, see Han fig. 5a).
It would have been obvious to a person having ordinary skill in the art to combine the teachings of Han with the cleaner of Lee and Conrad, as doing so represents the combination of prior art elements according to known methods to yield predictable results.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Conrad.
Regarding claim 26, Lee teaches a hand vacuum cleaner (10) comprising: 
(a) an air flow passage extending from a dirty air inlet at a front end of the hand vacuum cleaner to a clean air outlet (air flows from inlet 103 to outlet 270, see Lee fig. 5 and paragraphs [0059-0061]); 
paragraphs [0059-0061]); 
(b) a nozzle portion provided at the front end of the hand vacuum cleaner (100), the nozzle portion comprising an inlet axis (not shown, but geometrically present in the form of an invisible line passing through the center of suction hole 103 is equivalent), the dirty air inlet (suction hole 103, see Lee fig. 5) and a nozzle portion air outlet (first hole 104, see Lee fig. 3b and paragraph [0059]); 
(c) a main body (200) positioned rearward of the nozzle portion and housing a suction motor (250, see Lee fig. 5), the suction motor provided in the air flow passage (see Lee fig. 5 and paragraphs [0059-0061]), the main body comprising a main body air inlet at a front end of the main body (second hole 105, see Lee fig. 3a and paragraph [0060]); 
(d) first and second laterally spaced apart opposed arm members extending between the nozzle portion and the main body (see annotated fig. 1) wherein a volume is positioned between the nozzle portion, the main body and the opposed arm members (mounting space 107, see Lee fig. 3b); and, 
(e) an air treatment member assembly (130, see Lee fig. 5) comprising a front end comprising an air treatment member air inlet (suction hole 147 on front end, see Lee fig. 5), a rear end comprising an air treatment member air outlet (discharge hole 157, see Lee fig. 5) and an air treatment member (cyclone 141, see Lee fig. 4 and paragraph [0064]), the air treatment member assembly is removably positionable in the volume (see Lee fig. 5 and figs. 3a-3b) 
wherein, when the air treatment member assembly is mounted to the hand vacuum cleaner in an operating position, the air treatment member assembly is positioned in the volume and the air treatment member is positioned in the air flow passage (see Lee fig. 5 and paragraphs [0059-0061]), and, 
wherein when the air treatment member assembly is in the operating position, the air treatment member air inlet is in air flow communication with the nozzle portion air outlet, the air treatment member air outlet is in air flow communication with the main body air inlet, the air treatment member air inlet extends downwardly and forwardly at an angle to the inlet axis, the air treatment member air outlet extends downwardly and rearwardly at an angle to the inlet axis (Lee fig. 5 shows the interface between 104 and 147 extending downwardly and towards the nozzle portion and the interface between 105 and 157 extending downwardly and away from the nozzle portion), 
whereby the air treatment member is removable downwardly (see Lee figs. 3a-3b).
Lee does not explicitly teach the presence of a lock securing the air treatment member assembly in the operating position and the rear end of the air treatment member assembly has a first lock release actuator. 
However, Hirota teaches a cleaner having a lock securing the air treatment member assembly in the operating position and the rear end of the air treatment member assembly has a lock release actuator (locking mechanism 11g is set in rear portion of dust collecting unit 12, see Hirota fig. 2). It would have been obvious to a person having ordinary skill in the art to combine the teachings of Hirota with the cleaner of Lee, as doing so represents the combination of prior art elements according to known methods to yield predictable results.

Claim 27 depends from claim 16 which has been canceled. Because it is unclear which active claim it is intended to depend from, a proper rejection may not be drafted. Nonetheless, Examiner believes that the additional limitations of claim 27 are taught by Han, as described in the above rejections of claims 23 and 25.

Response to Arguments
Applicant's arguments filed February 22nd, 2022 have been fully considered but they are not persuasive. Applicant argues that Lee does not teach that the air treatment member would be visible from above and below when the hand vacuum is in use. For the reasons cited in the rejection above, examiner finds that Lee does teach such capability.
Applicant’s arguments, see page 12, filed February 22nd. 2022, with respect to the rejection(s) of claim 11 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee and Conrad.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723